COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:   Howard Stern, as Executor of the Estate of Vickie Lynn Marshall
                       v. Elaine Marshall, Individually, as Independent Executrix of the
                       Estate of E. Pierce Marshall, as trustee of the Marshall
                       Grandchildren’s Trust for the benefit of E. Pierce Marshall, Jr.,
                       as trustee of the Marshall Grandchildren’s Trust for the Benefit
                       of Preston Marshall, as trustee of the Bettye B. Marshall Living
                       Trust, as trustee of the J. Howard Marshall, II, Marital Trust
                       Number Two, as trustee of the J. Howard Marshall, II, Living
                       Trust, as trustee of the E. Pierce Marshall Family Trust created
                       under the Bettye B. Marshall Living Trust Indenture dated
                       October 30, 1990, as trustee of the Marshall Petroleum, Inc.,
                       Stock Holding Trust, as trustee of the Marshall Heritage
                       Foundation, and as trustee of the Marshall Legacy Foundation; E.
                       Pierce Marshall, Jr., Individually, as trustee of the Marshall
                       Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
                       Heritage Foundation, and as trustee of the Marshall Legacy
                       Foundation; Preston Marshall, Individually, as trustee of the
                       Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
                       Marshall Heritage Foundation, and as trustee of the Marshall
                       Legacy Foundation; Robert McIntyre, as temporary administrator
                       of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
                       n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
                       Hilliard, individually, as trustee of the Grantor Retained Annuity
                       Trust, as trustee of the J. Howard Marshall Charitable Lead
                       Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
                       Number Two, and as trustee of the J. Howard Marshall, II,
                       Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
                       II, Liquidating Trust Number One, and as trustee of the J.
                       Howard Marshall, II, Family Trust; and Dr. Stephen Cook, as
                       trustee of the J. Howard Marshall, II, Living Trust

Appellate case number: 01-02-00114-CV
Trial court case number:    276,815-402

Trial court:            Probate Court No. 2 of Harris County

       On May 6, 2014, Howard Stern, Executor of the Estate of Vickie Marshall, who is
the sole remaining appellant in this cause,1 filed a “Motion to Set Revised Briefing
Schedule.” We grant the motion.
       On March 13, 2014, we ordered the parties to provide written notice from the
court reporter showing that one or more appellant had paid or made arrangements to pay
the reporter’s fee for preparing the record or we would consider and decide only those
issues or points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
34.6(b)(1), 35.3(b)(2), (b)(3), (c), 37.3(c).
        On April 11, 2014, Stern filed a “Suggestion of Death of Vickie Lynn Marshall
and Statement Regarding Counsel and the Reporter’s Record,” notifying the Court that
“the grounds for [appellant’s] appeal are not dependent upon a reporter’s record and for
that reason a reporter’s record has not been requested.”
       Because Stern is the sole remaining appellant and has informed the Court that a
reporter’s record is not necessary and has not been requested, we will consider and decide
only those issues or points that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).
       Accordingly, we GRANT Stern’s motion. Stern’s brief is ORDERED to be filed
within 30 days of the date of this order. See TEX. R. APP. P. 38.6(a). Appellees’ brief, if
any, is ORDERED to be filed within 30 days of the filing of appellant’s brief. See TEX.
R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: May 8, 2013




1
       We granted Harvey R. Sorensen and Foulston & Siefken L.L.P.’s motion to dismiss on
       April 15, 2014, the Marshall Family Defendants’ motion to dismiss on April 22, 2014,
       and J. Howard Marshall, III’s motion to dismiss on May 8, 2014.